            Case 1:20-cv-00107-LJV Document 4 Filed 05/05/20 Page 1 of 4




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
___________________________________

 DUANE MCGRADY,

                Plaintiff,

       v.                                               20-CV-107
                                                        ORDER
 MONTGOMERY COUNTY, MARYLAND,
 et al.,

           Defendants.
___________________________________

      The pro se plaintiff, Duane McGrady, has filed a complaint asserting claims

under 42 U.S.C. § 1983. Docket Item 1. He has paid the $400 in filing fees required to

commence a civil action, but he has moved this Court under Rule 4(c)(3) of the Federal

Rules of Civil Procedure to order the United States Marshals Service (“Marshals”) to

effect service on the defendants. Docket Item 2. The Court grants that motion.

      McGrady also has asked this Court to order defendants with the requisite

knowledge to disclose the identities of three defendants currently identified only by

position or title: the “Montgomery County Jail Superintendent,” Transporting Officer /

John Doe #1, and Transporting Officer / John Doe # 2. See Docket Item 3. In light of

McGrady’s pro se status and the fact the identities of the officers who extradited

McGrady from Niagara County, New York, to Montgomery County, Maryland, are

uniquely in the possession of defendant Montgomery County, the Court grants that

motion as well. See Valentin v. Dinkins, 121 F.3d 72, 75-76 (2d Cir. 1997) (per curiam).

Montgomery County shall ascertain and provide the full names of “Montgomery County

Jail Superintendent” and John Does No. 1 and 2. Montgomery County also shall
           Case 1:20-cv-00107-LJV Document 4 Filed 05/05/20 Page 2 of 4




provide an address where these defendants may be served. Montgomery County need

not undertake to defend or indemnify these individuals at this juncture. This order

merely provides a means by which McGrady may name and properly serve the

defendants as instructed by the Second Circuit in Valentin.

       Montgomery County shall produce the information specified above within 35

days of the date of this order. The information shall be forwarded to the Court’s Pro

se Unit, United States District Court, 2120 Kenneth B. Keating Federal Building, 100

State Street, Rochester, New York 14614. Once this information is provided,

McGrady’s complaint shall be deemed amended to reflect the names of the defendants

in place of “Montgomery County Jail Superintendent” and John Does No. 1 and 2, and

the United States Marshals Service shall effect service.


                                         ORDER


       In light of the above, IT IS HEREBY

       ORDERED that McGrady’s motion for service by the Marshals, Docket Item 2, is

granted; and it is further

       ORDERED that Montgomery County shall provide the Court with the names and

addresses of “Montgomery County Jail Superintendent” and John Does No. 1 and 2—or

a statement of written reasons why such identification is improper or impossible—within

35 days of the date of this order; and it is further

       ORDERED that Montgomery County’s failure to comply with this order may result

in the Court’s imposing sanctions under Rule 37 of the Federal Rules of Civil Procedure;

and it is further



                                             2
          Case 1:20-cv-00107-LJV Document 4 Filed 05/05/20 Page 3 of 4




       ORDERED that the Clerk of Court shall forward a copy of this order and the

complaint to the Office of the County Attorney, Montgomery County, Maryland at 101

Monroe Street, Third Floor, Rockville, Maryland 20850; and it is further

       ORDERED that after receiving Montgomery County’s Valentin response, the

Clerk of Court shall send to McGrady the Valentin response and one Marshals Process

Receipt and Return form (“USM-285 form”) for each named defendant and shall issue

and send to McGrady a summons for each named defendant; and it is further

       ORDERED that upon receipt of the USM-285 forms and summonses, McGrady

shall (1) pay the service fee of $8.00 per summons and complaint to the Marshals by

money order or certified check and (2) provide the Marshals with all necessary papers

for service, including (i) a copy of this order, (ii) a copy of the complaint, (iii) one

completed USM-285 form for each named defendant, and (iv) one summons issued by

the Clerk of Court for each named defendant; and it is further

       ORDERED that upon receipt of the service fees and papers, the Marshals shall

effect service of the summons and complaint upon the named defendants. McGrady is

advised that he must effect service within 90 days of the date the summons is

issued. It is McGrady’s responsibility to inquire of the Marshals at 716-348-5300 as to

whether service has been made and, if necessary, to request an extension of time for

service. See Meilleur v. Strong, 682 F.3d 56, 63 (2d Cir. 2012). If, within 90 days of

issuance of the summons, McGrady has not made service or requested an extension of




                                                3
             Case 1:20-cv-00107-LJV Document 4 Filed 05/05/20 Page 4 of 4




time in which to do so, the Court may dismiss this action for failure to prosecute under

Rules 4(m) and 41(b) of the Federal Rules of Civil Procedure; 1 and it is further

         ORDERED that McGrady shall notify the Court in writing if his address changes.

The Court may dismiss the action if McGrady fails to do so.



         SO ORDERED.

Dated:          May 5, 2020
                Buffalo, New York


                                              /s/ Hon. Lawrence J. Vilardo
                                             LAWRENCE J. VILARDO
                                             UNITED STATES DISTRICT JUDGE




         1
        McGrady may be eligible for help in effecting service and other matters from the
Pro Se Assistance Program, a joint project staffed by the University at Buffalo School of
Law and the Erie County Bar Association Volunteer Lawyers Project. The program
operates Wednesdays and Fridays, 11:30 a.m. – 2:00 p.m., at the Robert H. Jackson
Federal Courthouse, Two Niagara Square, Room 203, Buffalo, NY, 14202. Additional
information is available at https://www.nywd.uscourts.gov/pro-se-assistance-program-0.

                                            4
